Citation Nr: 1812317	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-20 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than July 20, 2009, for the grant of service connection for tinnitus.  


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 Decision Review Officer (DRO) decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that granted service connection for tinnitus and assigned an initial rating of 10 percent, effective from July 20, 2009.  The Veteran ultimately perfected an appeal to the assigned effective date of July 20, 2009.

During the pendency of the appeal, the Veteran requested a hearing before a Veterans Law Judge.  See, e.g., VA Form 9 (June 2014).  However, he failed to appear for his scheduled July 2017 hearing.  As such, the Board will proceed as if his hearing request has been withdrawn, and the Board will adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2017).

Finally, the Board notes that the issue of entitlement to service connection for bilateral hearing loss, has been raised by the record in the Veteran's June 2014 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).


FINDINGS OF FACT

1.  The Veteran initially filed a claim of entitlement to service connection for tinnitus on July 20, 2009.

2.  Prior to July 20, 2009, the Veteran had not filed either an informal or a formal claim for tinnitus .


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than July 20, 2009, for the grant of service connection for tinnitus.  38 U.S.C. § 5110 (West 2012); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 20, 2009, the Veteran filed a claim of entitlement to service connection for tinnitus.  This claim was initially denied in an October 2009 rating decision.  He filed a Notice of Disagreement (NOD) to this rating decision in November 2009.  Thereafter, in May 2012, this claim for service connection was granted, and the RO assigned an initial disability rating of 10 percent, effective from July 20, 2009, the date of receipt of his claim.  The Veteran initiated an appeal by filing a timely NOD contesting the assignation of the July 20, 2009 effective date for his tinnitus disability.  He argued that his effective date should be from 2005, when he initially filed a claim of service connection for tinnitus.  See September 2012 Notice of Disagreement.  But for the reasons and bases discussed below, the Board disagrees and finds there are no grounds for assigning an effective date earlier than July 20, 2009, for the award of service connection for tinnitus.

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a) (West 2012); 38 C.F.R. § 3.400 (2017).  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.  Additionally, 38 U.S.C. § 5101 (a) provides that "[a] specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual."  In McTighe v. Brown, 7 Vet. App. 29 (1994), the Court remarked that 38 U.S.C. § 5110 and 38 U.S.C. § 5101 clearly establish that an application must be filed.

For VA compensation purposes, a "claim" is defined as "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary."  38 C.F.R. § 3.1 (p) (2017).  Prior to March 24, 2015, an informal claim was "[a]ny communication or action indicating an intent to apply for one or more benefits." 38 C.F.R. § 3.155 (a) (2014).  It had to "identify the benefit sought."  Id.  Thus, the essential elements for any claim, whether formal or informal, included "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  At that time, VA looked to all communications from a claimant that may be interpreted as an applications or claim, both formal and informal, for benefits and was required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Thus, the effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

Despite his contentions to the contrary, the record shows the Veteran first filed a claim of entitlement to service connection for tinnitus on July 20, 2009.  In fact, there is no communication from the Veteran, either a claim or otherwise, dated in 2005.  Thus, according to 38 U.S.C § 5110(a), the effective date can be no earlier than July 20, 2009 for tinnitus since this is the date of receipt of his claim.  Simply stated, the Board has reviewed the record in its entirety but finds neither a formal nor an informal communication prior to that date which can be construed as a claim for tinnitus.  The Board understands the Veteran's contention that he believes he is entitled to service connection from 2005; however, there is simply no basis to award an effective date from 2005. 

For these reasons and bases, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than July 20, 2009, for the grant of service connection for tinnitus.  As the preponderance of the evidence is against the claims, the doctrine of reasonable doubt is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Hence, the appeal is denied.




ORDER

The claim for an effective date earlier than July 20, 2009, for the grant of service connection for tinnitus is denied.  





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


